Exhibit OLIN SUPPLEMENTARY AND DEFERRAL BENEFIT PENSION PLAN (As Amended and Restated as of October 24, 2008) Table of Contents Page Article I. INTRODUCTION 1 1.1Restatement of Plan 1 1.2Purpose of Plan 1 1.3Nature of Plan 1 1.4Freeze of the Plan as of December 31, 2007 1 1.5Code Section 409A 2 Article II. Eligibility 3 2.1Participation 3 2.2Transfer of Arch Employees and Reserves 3 Article III. Calculation of Benefits 4 3.1Amount of Benefit 4 Article IV. Payment of Benefits 5 4.1409A Participants 5 4.2Grandfathered Participants 7 4.3Death Benefits 8 4.4Benefit Upon a Change in Control or 409A Change in Control 9 Article V. Funding 12 5.1Unfunded Plan 12 5.2Liability for Payment 12 5.3No Guaranty of Payment 12 5.4Anti-alienation 12 Article VI. Plan Administration 13 6.1Plan Administrator 13 6.2Powers, Duties and Responsibilities 13 6.3Records and Reports 13 6.4Appointment of Advisors 14 6.5Indemnification of Members 14 6.6Construction of Plan Terms 14 6.7409A Compliance 14 Article VII. Termination and Amendment 15 7.1Amendment or Termination 15 Article VIII. Miscellaneous 16 8.1Gender and Number 16 8.2Action by the Company 16 8.3Headings 16 8.4Governing Law 16 8.5No Enlargement of Employee Rights 16 8.6Incompetency 16 8.7Qualified Plan 16 8.8Unclaimed Benefit 17 8.9Limitations on Liability 17 8.10Duties of Participants, Beneficiaries, and Surviving Spouses 17 8.11Taxes and Withholding 17 8.12Treatment for other Compensation Purposes 17 ARTICLE I.INTRODUCTION 1.1Restatement of Plan.Olin Corporation (the “Company”) hereby amends and restates the Olin Supplementary and Deferral Benefit Pension Plan effective as of October 24, 2008.The provisions of this restated Plan are generally only applicable to Participants in the employ of the Company on or after the effective date of such provisions. Participants who terminated prior to that date (or the Surviving Spouses or Beneficiaries of such Participants) shall be eligible for benefits, if any, under the terms of the Plan then in effect, or as subsequently amended such that the amended terms apply to such persons. 1.2Purpose of Plan.The purpose of this Plan is to provide benefits to certain current and former salaried employees of the Company and other Employing Companies whose benefits (“Qualified Plan Benefits”) under the Olin Corporation Employees Pension Plan (the “Qualified Plan”) are limited (i) by Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”), (ii) by the limitations on compensation that can be taken into account in calculating Qualified Plan Benefits under Section 401(a)(17) of the Code, and (iii) by the inability to include in compensation for Qualified Plan Benefits any salary and awards of management incentive compensation that have been deferred by Participants into non-qualified plans or arrangements.These limitations are collectively referred to herein as “Benefit Limitations”. This Plan is intended to provide such Participants and theirBeneficiaries with benefits (“Supplemental Pension Benefits”) equal to thedifference between what their Qualified Plan Benefits would be absent theBenefit Limitations, and what their Qualified Plan Benefits would be with theimposition of the Benefit Limitations. 1.3Nature of Plan.This Plan is divisible into two components: that portion which provides for benefits in excess of the Code Section 415 limits and, therefore, is intended to qualify for the “excess benefit plan” exemption from the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and that portion which provides for benefits in excess of applicable compensation limits and applicable compensation exclusions under the Qualified Plan, and is intended to be a supplemental executive retirement plan for a select group of management or highly compensated employees. 1.4Freeze of the Plan as of December 31, 2007.Notwithstanding anything in the Plan (including, without limitation, Article III) to the contrary, the Plan was frozen with respect to Participants effective as of December 31, 2007.The freeze of the Plan corresponded to a similar freeze of the Qualified Plan as of the same date.Participants will be eligible to accrue benefits under the Plan through December 31, 2007 but will not accrue any additional benefits under the Plan after that date.Service by Participants after December 31, 2007 will count toward meeting the eligibility requirements for commencing a Plan benefit (including early retirement benefits), but not toward the determination of any benefit amount under the Plan.Additionally, compensation earned by Participants after 2007 will not count toward the determination of any benefit amounts under the Plan. Benefits (if any) will be paid to Participants at such time a Participant is eligible to begin to receive benefits under the applicable terms of the Plan, and shall be subject to any applicable early retirement reductions, payment form adjustments or other adjustments as otherwise provided herein. 1 Notwithstanding the preceding paragraphs and the general freeze of the Plan, certain Participants who transferred to Primex Technologies, Inc. or its affiliates (“Primex”) will continue to accrue benefits after December 31, 2007, due to compensation with Primex (or, after January 25, 2001, General Dynamics
